     Case 1:18-cr-00270-DAD-BAM Document 20 Filed 10/06/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN BARTUCCI

 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00270-DAD-BAM
12                        Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                    STATUS CONFERENCE
13    vs.
14    BRYAN BARTUCCI,                               DATE: January 27, 2021
                                                    TIME: 1:00 p.m.
15                       Defendant.                 JUDGE: Hon. Barbara A. McAuliffe
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the status conference regarding the above-captioned matter now set for
20   hearing on October 14, 2020, on the deferred prosecution agreement before the Honorable
21   Barbara A. McAuliffe may be continued for further status conference on January 27, 2021.
22          The parties remain in discussions towards the resolution on this case, along with Mr.
23   Bartucci’s other case, 1:19-cr-00244-DAD-BAM. The parties request the additional time to
24   further their plea negotiations and resolution discussions.
25          Pursuant to the deferred prosecution agreement, defense has agreed to waive all time
26   periods applicable under the Speedy Trial Act. But additionally, the parties agree that, pursuant
27   to 18 U.S.C. § 3161(h)(7)(A), time should be excluded through and including January 27, 2021,
28   because there is good cause for the requested continuance and the ends of justice outweigh the
     Case 1:18-cr-00270-DAD-BAM Document 20 Filed 10/06/20 Page 2 of 2


 1   interest of the public and the defendant in a speedy trial. Specifically, the parties agree that this

 2   continuance is necessary for defense preparation and investigation purposes and to permit time

 3   for the parties to engage in plea negotiations.

 4                                                           Respectfully submitted,

 5
                                                             McGREGOR SCOTT
 6                                                           United States Attorney

 7   DATED: October 6, 2020                                  /s/ Kimberly A. Sanchez
                                                             KIMBERLY A. SANCHEZ
 8                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 9
10                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
11
12   DATED: October 6, 2020                                  /s/ Charles J. Lee
                                                             CHARLES J. LEE
13                                                           Assistant Federal Defender
                                                             Attorney for Defendant
14                                                           BRYAN BARTUCCI

15
16
                                                   ORDER
17
              IT IS SO ORDERED that the Status Conference is continued from October 26, 2020 to
18
     January 27, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is
19
     excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).
20
21
     IT IS SO ORDERED.
22
23       Dated:         October 6, 2020                         /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
      Bartucci: Stipulation and [Proposed]             -2-
      Order to Continue Status Conference
